DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office is responsive to the preliminary amendment filed April 8, 2020. As directed by the preliminary amendment: Claims 18 and 22-40 have been cancelled. Claims 1-17 and 19-21 are presently pending in this application.

Claim Objections
Claim 20 is objected to because of the following informalities: In ll. 2, the phrase “position,” should be re-written as --position.--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9, 10, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor et al. (US 2004/0243157), herein referred to as Connor.
Regarding claim 1, Connor discloses a surgical evacuation apparatus (200) (figures 2-5) for evacuating a biological material (¶78), comprising: a shaft (204, 214) having a proximal end (figure 2) and a distal end (figure 2), the proximal end (figure 2) having an inlet (220) for connecting to a pressurized fluid source (¶66) and an outlet (230) for connecting to a vacuum source (¶78), and a scoop (206) extending from the distal end (figures 2-5) of the shaft (204, 214) and defining a material collecting cavity (114) (figures 2-5), and wherein the shaft (204, 214) further comprises a supply channel (214) and an evacuation channel (228), the evacuation channel (228) extending through the shaft (204, 214) from the distal end (figures 2-5) to the outlet (230) in a way that the evacuation channel (228) is in open communication (figures 2-5) with the material collecting cavity (114), and the supply channel (214) extending through the shaft (204, 214) from the inlet (220) towards the distal end (figures 2-5) and intersecting with the evacuation channel (228) (figures 2-5) proximate the scoop (206) such that the biological material collected in the material collecting cavity (114) is drawn into the evacuation channel (228) when a vacuum (¶78) is applied to the outlet (230) (¶78) and the biological material is broken up in the evacuation channel (228) by a fluid stream (e.g. liquid jet, ¶78) passing into the evacuation channel (228) from the supply channel (214) to facilitate evacuation of the biological material (¶78).
Regarding claim 2, Connor discloses wherein the scoop (206) extends coextensively from the distal end of the shaft (204, 214) (figures 2-5).
Regarding claim 6, Connor discloses wherein the shaft (204, 214) further has a longitudinal axis (234), and wherein the supply channel (214) comprises a first portion (considered as a first portion of element 214) and a second portion (considered as a second portion of element 214), the first portion (considered as a first portion of element 214) being parallel to the evacuation channel (228) (figures 4 and 5) and the second portion (considered as a second portion of element 214) extending away from the distal end (figures 4 and 5) and being angled obtusely relative to the longitudinal axis (234) of the shaft (204, 214) (figures 4 and 5).
Regarding claim 9, Connor discloses a surgical evacuation apparatus (200) (figures 2-5) in combination with a pressurized fluid source (¶66) and a vacuum source (¶78), the surgical evacuation apparatus (200) comprising: a shaft (204, 214) having a proximal end (figure 2) and a distal end (figure 2), the proximal end (figure 2) having an inlet (220) connected to the pressurized fluid source (¶66) and an outlet (230) connected to the vacuum source (¶78), and a scoop (206) extending from the distal end (figures 2-5) of the shaft (204, 214) and defining a material collecting cavity (114) (figures 2-5), and wherein the shaft (204, 214) further comprises a supply channel (214) and an evacuation channel (228), the evacuation channel (228) extending through the shaft (204, 214) from the distal end (figures 2-5) to the outlet (230) in a way that the evacuation channel (228) is in open communication (figures 2-5) with the material collecting cavity (114), and the supply channel (214) extending through the shaft (204, 214) from the inlet (220) towards the distal end (figures 2-5) and intersecting with the evacuation channel (228) proximate the scoop (206) such that the biological material collected in the material collecting cavity (114) is drawn into the evacuation channel (228) when a vacuum (¶78) is applied to the outlet (230) (¶78) and the biological material is broken up in the evacuation channel (228) by a fluid stream (e.g. liquid jet, ¶78) from the pressurized fluid source (figures 4 and 5) passing into the evacuation channel (228) from the supply channel (214) to facilitate evacuation of the biological material (¶78).
Regarding claim 10, Connor discloses wherein the scoop (206) extends coextensively from the distal end of the shaft (204, 214) (figures 2-5).
Regarding claim 14, Connor discloses wherein the shaft (204, 214) further has a longitudinal axis (234), and wherein the supply channel (214) comprises a first portion (considered as a first portion of element 214) and a second portion (considered as a second portion of element 214), the first portion (considered as a first portion of element 214) being parallel to the evacuation channel (228) (figures 4 and 5) and the second portion (considered as a second portion of element 214) extending away from the distal end (figures 4 and 5) and being angled obtusely relative to the longitudinal axis (234) of the shaft (204, 214) (figures 4 and 5).
Regarding claim 17, Connor discloses a method for evacuating biological material from a body cavity of a patient (¶77, ¶78), the method comprising: obtaining a surgical evacuation apparatus (200) (figures 2-5) comprising (1) a scoop (206) which defines a material collecting cavity (114), and (2) a shaft (204, 214) having a proximal end (figure 2) and a distal end (figure 2), the scoop (206) extending from the distal end (figures 2-5), and the proximal end (figure 2) having an inlet (220) and an outlet (230), the shaft (204, 214) comprising a supply channel (214) extending from the inlet (220) toward the distal end (figures 2-5) and an evacuation channel (228) extending from the distal end (figures 2-5) to the outlet (230), wherein the supply channel (214) intersects with and is in fluid communication with the evacuation channel (228) (figures 2-5), connecting the inlet (220) to a pressurized fluid source (¶66), connecting the outlet (230) to a vacuum source (¶78), inserting the distal end of the surgical evacuation apparatus (200) through an opening in a body wall of the patient (¶77, ¶78), advancing the surgical evacuation apparatus (200) into the body cavity of the patient (¶77, ¶78), supplying a pressurized fluid from the pressurized fluid source (¶66) to the inlet (220), applying a vacuum from the vacuum source (¶78) to the outlet (230), collecting the biological material (figures 4 and 5) into the material collecting cavity (114) of the scoop (206), drawing the biological material (figures 4 and 5) from the material collecting cavity (114) into the evacuation channel (228), breaking up the biological material (¶78) in the evacuation channel by passing a fluid stream (e.g. liquid jet, ¶78) from the supply channel (214) into the evacuation channel (228) at the intersection of the supply channel (214) and the evacuation channel (228) at a position proximate the scoop (206), and drawing the broken up biological material from the body cavity (figures 4 and 5) through the outlet (230).
Regarding claim 19, Connor discloses wherein the scoop (206) extends coextensively from the distal end of the shaft (204, 214) (figures 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11, 12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2004/0243157) in view of Walak et al. (US 2016/0015372), herein referred to as Walak.
Regarding claims 3, 4, 11, 12, Connor’s surgical evacuation apparatus discloses all the features/elements as claimed but lacks wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position or wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position, the scoop having a width greater than an outer diameter of the shaft when the wings are in the expanded position, and wherein the scoop has a width substantially equal to the outer diameter of the shaft when the wings are in the retracted position.
However, Walak teaches a pair of wings (elements 306) movable between an expanded position (figure 6) and a retracted position (figure 5) or wherein the scoop (302) comprises a pair of wings (elements 306) movable between an expanded position (figure 6) and a retracted position (figure 5), the scoop (302) having a width greater than an outer diameter of the shaft when the wings (elements 306) are in the expanded position (figure 6), and wherein the scoop (302) has a width substantially equal to the outer diameter of the shaft (304) when the wings (elements 306) are in the retracted position (¶40 and figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor’s scoop with wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position, the scoop having a width greater than an outer diameter of the shaft when the wings are in the expanded position, and wherein the scoop has a width substantially equal to the outer diameter of the shaft when the wings are in the retracted position as taught by Walak, since such a modification would allow a larger sized scoop to be advanced through small working channels.
Regarding claims 20, 21, Connor’s method discloses all the features/elements as claimed but lacks wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position or wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position, the scoop having a width greater than an outer diameter of the shaft when the wings are in the expanded position, and wherein the scoop has a width substantially equal to the outer diameter of the shaft when the wings are in the retracted position.
However, Walak teaches a pair of wings (elements 306) movable between an expanded position (figure 6) and a retracted position (figure 5) or wherein the scoop (302) comprises a pair of wings (elements 306) movable between an expanded position (figure 6) and a retracted position (figure 5), the scoop (302) having a width greater than an outer diameter of the shaft when the wings (elements 306) are in the expanded position (figure 6), and wherein the scoop (302) has a width substantially equal to the outer diameter of the shaft (304) when the wings (elements 306) are in the retracted position (¶40 and figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor’s method having a scoop with wherein the scoop comprises a pair of wings movable between an expanded position and a retracted position, the scoop having a width greater than an outer diameter of the shaft when the wings are in the expanded position, and wherein the scoop has a width substantially equal to the outer diameter of the shaft when the wings are in the retracted position as taught by Walak, since such a modification would allow a larger sized scoop to be advanced through small working channels.

Claims 5, 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2004/0243157) in view of Malhi et al. (US 2013/0267891), herein referred to as Malhi.
Regarding claims 5, 13, Connor’s surgical evacuation apparatus discloses all the features/elements as claimed but lacks wherein the shaft has a longitudinal axis, and wherein the supply channel comprises a first portion and a second portion, the first portion being parallel to the evacuation channel and the second portion extending toward the distal end and being angled acutely relative to the longitudinal axis of the shaft.
However, Malhi teaches a shaft (212) has a longitudinal axis (element K) (figure 13), and wherein the supply channel (228) comprises a first portion (considered as a first portion of element 228) and a second portion (considered as a second portion of element 228), the first portion (considered as a first portion of element 228) being parallel to an evacuation channel (230) and the second portion (considered as a second portion of element 228) extending toward the distal end (figure 13) and being angled acutely (¶86 and figure 13) relative to the longitudinal axis of the shaft (212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor’s surgical evacuation apparatus with wherein the shaft has a longitudinal axis, and wherein the supply channel comprises a first portion and a second portion, the first portion being parallel to the evacuation channel and the second portion extending toward the distal end and being angled acutely relative to the longitudinal axis of the shaft as taught by Malhi, since such a modification would provide an alternative angle and it appears to perform equally well to effectively macerate and direct the debris. 
Regarding claims 7, 15, Connor’s surgical evacuation apparatus discloses all the features/elements as claimed but lacks wherein the supply channel comprises a first portion and a second portion, the first portion being parallel to the evacuation channel and the second portion being perpendicular to the evacuation channel.
However, Malhi teaches a supply channel (328) comprises a first portion (considered as a first portion of element 328) and a second portion (considered as a second portion of element 328), the first portion (considered as a first portion of element 328) being parallel to the evacuation channel (330) (¶87 and figure 14) and the second portion (considered as a second portion of element 328) being perpendicular to the evacuation channel (330) (¶87 and figure 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor’s surgical evacuation apparatus with wherein the supply channel comprises a first portion and a second portion, the first portion being parallel to the evacuation channel and the second portion being perpendicular to the evacuation channel as taught by Malhi, since such a modification would provide an alternative angle and it appears to perform equally well to effectively macerate and direct the debris.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2004/0243157).
Regarding claims 8, 16, Connor’s surgical evacuation apparatus discloses all the features/elements as claimed but lacks a detailed description on wherein the shaft has an outer diameter in a range of about 5 mm to about 15 mm.
However, the prior art discovering optimum and workable ranges involves only routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Connor’s surgical evacuation apparatus with wherein the shaft has an outer diameter in a range of about 5 mm to about 15 mm, since such a modification is considered optimization of the size of the prior art. Furthermore, it would depend on the patient’s body cavity size in order to provide effective evacuation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775